Citation Nr: 1723102	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right chest shell fragment wound.

2.  Entitlement to an evaluation in excess of 10 percent for right arm shell fragment wound. 

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a superficial wound, left chest. 

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder shell fragment wound.

5.  Entitlement to a compensable evaluation for residual scar from shell fragment wound, upper right abdomen. 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The Board remanded the claim in March 2015 for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's shell fragment wound to the right chest wall has been manifested by severe or moderately severe pain or restriction on respiration.

2.  Throughout the pendency of the appeal, the Veteran's shell fragment wound to the right arm has been manifested by pain and no more than moderate limitation on use.

3.  Throughout the pendency of the appeal, the Veteran's shell fragment wound of the left chest has been manifested by pain at the scar site without objective evidence of limitation of function.

4.  Throughout the pendency of the appeal, the Veteran's shell fragment wound of the left shoulder has been manifested by pain at the scar site without objective evidence of limitation of the shoulder muscles or joints.

5.  Throughout the pendency of the appeal, the Veteran's shell fragment wound of the upper right abdomen has not been shown  to cause pain or other limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a shell fragment wound to the right chest wall have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code (DC) 5321 (2016).

2.  The criteria for a rating in excess of 10 percent for a shell fragment wound to the right arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5305 (2016).

3.  The criteria for a rating in excess of 10 percent for a shell fragment wound to the left chest have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, DCs 5321, 7804 (2016).

4.  The criteria for a rating in excess of 10 percent for a shell fragment wound to the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, DCs 5301-5306, 7804 (2016).

5.  The criteria for a compensable rating for a shell fragment wound to the right upper abdomen have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7803 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the March 2015 remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56  (d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as stated in 38 C.F.R. § 4.56 (c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran's residual of shell fragment wound to right chest wall is rated pursuant to DC 5312, which pertains to Muscle Group XII.  Under DC 5312, a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.

The Veteran's residual of a shell fragment wound to the right arm is rated pursuant to DC 5305.  Under DC 5305, for the dominant side (as the Veteran is right-handed) a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 30 percent rating; and a severe muscle disability warrants a 40 percent rating.

The Veteran's shell fragment wounds to the left chest, left shoulder, and right upper abdomen are rated pursuant to the scar criteria.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2).

Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After reviewing the medical evidence and the Veteran's statements, the Board finds that increased ratings are not warranted for the Veteran's shrapnel wounds to the right chest wall, right arm, left chest, left shoulder, or right upper abdomen.  

On May 2010 VA examination, there were no abnormalities of the joints, bones, nerves, or muscles related to the Veteran's shell fragment wounds.  The Veteran had scars related to the shell fragment wounds; on the shoulder measuring 1.5 by 1 centimeter, and on the chest measuring 4 centimeters.  Palpation of the scar of the left chest was tender.  He was noted to have excellent range of motion and strength in the upper and lower extremities.  It was noted that the Veteran's shell fragment wounds would not affect his ability to work in sedentary employment.  

On October 2015 VA examinations, the Veteran was noted to suffer from cervical myopathy related to a work injury and spinal surgery completed in 2013.  The examiner did not believe that the Veteran's shrapnel wounds in service were causing his currently demonstrated weakness, muscle atrophy, and loss of range of motion.  His shrapnel injuries were not sufficient enough to have caused the Veteran's current weakness of the muscles.  Physical examination showed 4/5 muscle strength in the arms and legs, however, such was attributed to his cervical myopathy, only.  No other abnormalities were found related to the Veteran's service-connected shell fragment wounds.

The Board notes the Veteran's contentions that his shell fragment wounds cause him considerable pain and functional impairment.  However, based upon the competent medical evidence, to include the above VA examinations and opinions, as well as a review of the treatment records, the Board finds that increased ratings for the Veteran's shell fragment wounds are not warranted.  Significantly, the evidence does not show that the Veteran suffers from a severe muscle disability of the right chest wall, a moderately severe muscle disability of the right arm, compensable muscle disabilities of the left chest, shoulder, or right upper abdomen, or scars that would result in a higher rating pursuant to the skin criteria.  The 2015 VA examiner thoroughly examined the Veteran and reviewed the record, and provided a clear rationale for the conclusion that the Veteran's current impairments of the muscles and loss of motion were due to his nonservice-connected cervical myopathy.  A review of this examination, and the 2010 VA examination, reflect that the Veteran's service-connected residuals of shell fragment wounds have not been shown to cause impairments more severe than contemplated by the current ratings.  Accordingly, the claims for increased ratings must be denied.  


ORDER

A rating in excess of 20 percent for a shell fragment wound to the right chest is denied.

A rating in excess of 10 percent for a shell fragment wound to the right arm is denied.

A rating in excess of 10 percent for a shell fragment wound to the left chest is denied.

A rating in excess of 10 percent for a shell fragment wound to the left shoulder is denied.

A compensable rating for a shell fragment wound to the right upper abdomen is denied.


REMAND

A VA examination with regard to the Veteran's claim for a TDIU is necessary in this instance.  The Veteran contends that his service-connected disabilities have prevented employment since 2008.  In October 2015, VA examination resulted in a finding that the Veteran's service-connected residuals of shell fragment wounds to the upper body and upper extremities did not prevent the Veteran from gainful employment.  However, evidence of record raises the possibility that the Veteran's service-connected PTSD impacts his employment.  Because an opinion on the matter has not been obtained, the Board finds that remand is necessary to accurately assess the Veteran's claim for a TDIU based upon his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the functional impact of his service-connected PTSD on his ability to work.  The claims file should be made available to the examiner for review.   

Based on the examination and review of the complete record, the examiner is requested to provide an opinion as to the functional impact of the Veteran's service-connected PTSD on his ability to work, consistent with his educational and occupational experience.

2.  After completion of the above, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


